Citation Nr: 1603299	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 

2. Entitlement to service connection for diabetes. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and M.C. 



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Regional Office (RO) in Oakland, California. 

In October 2015, the Veteran testified before the undersigned Veterans Law Judge via Video Conference hearing; a transcript of that proceeding has been associated with the record. 

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before decisions on the claims for service connection for a psychiatric disability and diabetes can be made.  

As an initial matter, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  To date, no records from the SSA have been requested or associated with the claims file.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required to obtain the Veteran's SSA records. Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The claims for service connection for a psychiatric disability and diabetes cannot be adjudicated until the SSA records are obtained. 

The Veteran contends that his diabetes had its onset during active duty service, and/or is the result of in-service exposure to ionizing radiation.  In various written statements of record and hearing testimony, the Veteran asserted that he began to experience numerous diabetic symptoms in-service, e.g., dizziness, fainting, increased thirst, frequent urination, weight loss, etc., before being formally diagnosed with diabetes in approximately 1998/1999.  The Veteran testified that he did not seek treatment for any of his claimed diabetic symptoms during service.  

Indeed, service treatment records do not reflect complaints, treatment or diagnoses related to diabetes.  A September 1992 quinquennial Report of Medical Examination noted a glucose level of 113; this was the highest glucose level recorded during service.  Dental records reflect that the Veteran endorsed a family history of diabetes. 

To the extent that the Veteran claims his diabetes is the result of radiation exposure, a review of the record confirms that he was exposed to ionizing radiation during his service. See Service Personnel Records.  

Service connection may be established for a disability as due to exposure to ionizing radiation. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, diabetes mellitus is not one of the diseases for which presumptive service connection based on exposure to radiation may be granted. See 38 C.F.R. § 3.309(d)(2015).  Similarly, diabetes mellitus is not one of the diseases that may be considered as potentially radiogenic diseases, such that service connection on a presumptive basis may be warranted. See 38 C.F.R. § 3.311 (2015). Notably, the evidentiary development procedures specified in 38 C.F.R. § 3.311, are not applicable in this case as diabetes mellitus is not recognized by VA as a radiogenic disease. See 38 C.F.R. § 3.311(b)(2).  Accordingly, even though he has claimed that he has diabetes mellitus because of exposure to ionizing radiation, service connection based on such exposure could only be established on a direct basis under 38 C.F.R. § 3.303(d) by showing the disease was incurred during or aggravated by his military service.

To the extent that this theory of entitlement may be developed, this pertains to a previously unestablished link to military service. See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).  To date, the Veteran has not been afforded a VA examination in connection with his claim for diabetes. Hence, the Board finds that, in addition to the reasons cited immediately above, it is necessary to obtain a VA medical opinion to address the medical nexus question in light the facts established by the evidence in the claims file. See 38 U.S.C.A. § 5103A(d)(2)(West 2014); 38 C.F.R. § 3.159(c)(4)(2015); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also contends that his psychiatric disorder, variously diagnosed as PTSD and anxiety disorder, stems from in-service stressor events.  During his hearing before the undersigned and in other statements of record, the Veteran reported that he feared for his life while stationed on the U.S.S. McKee near Iraq (Jebel Ali); he stated that could see scud missiles being fired and planes bombing Iraq.  He also stated that although his ship was not a "combat" ship, it carried missiles/ammunition and regularly received foreign dignitaries from Iraq, which was stressful for him.  He also reported his other stressor as being tasked with taking care of a fellow sailor who had been charged with rape ("If he did anything wrong I would be charged also"). See Hearing Transcript.  

Service treatment records do not reflect complaints, treatment, or diagnoses related to PTSD, anxiety, or any other psychiatric disorder.  

Post-service private treatment records show that the Veteran presented for "stress" and was diagnosed with anxiety in 2007.  VA treatment records dated in 2012 reflect diagnoses of PTSD, anxiety, major depressive disorder, and panic disorder. 

An October 2008 memorandum reflects that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC).  

The Veteran underwent a VA examination in June 2011.  The examiner did not diagnosis PTSD, but rather anxiety disorder NOS, and opined that it was "less likely than not caused by, or a result of, his military duty during the Gulf War."  The examiner provided no rationale for this negative opinion and failed to reconcile the previous PTSD diagnoses of record. See VA Treatment Records, generally.

While the VA examiner did not diagnose the Veteran with PTSD, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In light of the amended regulation, and in order to obtain a medical opinion supported by a rationale, the Board finds a VA examination is necessary to fully adjudicate the psychiatric claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any decisions made by the SSA and the medical records used to make those decisions.

2. Obtain the Veteran's VA treatment records dated since September 2013.  Any other records identified by the Veteran should also be obtained.  

3. Schedule the Veteran for appropriate VA examination to determine the current nature, onset and likely etiology of his diabetes.  The claims file must be made available to the examiner for review prior to the examination(s).  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's diabetes had its onset during service; is related to any in-service radiation exposure, or another event or incident of his active service; or became manifest within a year of his discharge. 

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4. Thereafter, schedule the Veteran for an appropriate VA PTSD or psychiatric (mental) examination to assist in determining the nature and etiology of any current acquired psychiatric disorder, to include PTSD and anxiety disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiners.  The examiner should note such review in the examination report.

Based upon an in-person interview of the Veteran and a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

a. Identify all current psychiatric diagnoses.

b. If the criteria for diagnosis of PTSD is established, is it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is related to the in-service stressor as described by the Veteran's statements in his October 2015 Board hearing testimony; June 2012 VA Form 9; and September 2009 NOD?  If PTSD is diagnosed, the VA examiner should specifically state which stressful events caused the Veteran's PTSD, including whether the underlying stressor is related to the Veteran's fear of hostile military activity in 1991 while aboard the U.S.S. McKee. 

c. For any non-PTSD disorder, to include anxiety disorder, panic disorder with agoraphobia and major depressive disorder, is it at least as likely as not that such disorder(s) is related to service, including the in-service events described by the Veteran in his NOD, VA Form 9, and Board hearing testimony.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. After completing all indicated development, the RO then should readjudicate the claims remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




